{¶ 75} I respectfully dissent because I disagree with the majority's conclusion that under "the guidance of fundamental fairness," all CCR members should be held jointly and severally liable for the deficiency of one CCR member's share. There is no language in the settlement agreement providing joint and several liability of all CCR members. To the contrary, the settlement agreement expressly states that each CCR member "shall be liable under this (contract) only for its individual share," and the agreement also bars plaintiffs from seeking to hold the CCR members liable for other companies' unpaid contractual obligations. Paragraph 13 states:
 {¶ 76} "In the event that the CCR fails to make any of the payments pursuant to paragraph 15 because any one of the CCR member companies fails to make timely payment of its individual share of such payment when such payment has become due in accordance with all of the terms of this Settlement Agreement, including Appendix C (a "Default"), Plaintiff Counsel shall have the option of either (a) declaring this Settlement Agreement null and void as against the Defaulting CCR member company only, with respect to any and all Plaintiffs whose claims have not at that time been paid by the CCR under paragraph 5 and Appendix C; or (b) declaring this Settlement Agreement null and void as against all CCR member companies with respect to any and all Plaintiffs whose claims have not at that time been paid by the CCR under paragraph 5 and Appendix C. Plaintiff Counsel shall exercise either of these options by providing written notice to the CCR of their decision to do so within 90 days of notice to that Counsel of any CCR member company's failure to make timely payment of its share of any payment due under paragraph 5. In the event that *Page 475 
Plaintiff Counsel chooses to exercise (a) above, Plaintiff Counsel, the CCR, and the non-Defaulting CCR member companies shall remain bound by this Settlement Agreement, but any and all Plaintiffs whose claims have not been paid by the CCR under paragraph 5 and Appendix C as of the date of the Default shall be free either to bring suit to enforce the Defaulting CCR member company's obligations under this Settlement Agreement or to pursue their claims for asbestos-related bodily injury against the Defaulting CCR member company in the tort system. In the event that Plaintiff Counsel chooses to exercise option (b) above, any and all Plaintiffs whose claims have not been paid by the CCR under paragraph 5d and Appendix C as of the date of the Default shall be free to pursue their claims against any CCR member companies in the tort system. Plaintiffs that opt to bring suit in the tort system under either option (a) or option (b) above shall have one year from the date of the written notice of termination to file their claims in the tort system, unless the applicable law provides for a longer period of time."
 {¶ 77} This language clearly provides only several liability among the CCR members. I find it fundamentally unfair to hold all CCR members jointly liable for the deficiency of a defaulting member's share when the overwhelming majority of the CCR members were willing to pay their individual shares in full compliance with the terms of the settlement agreement. Therefore, I would reverse the trial court and enforce the terms of the settlement agreement which allow the plaintiffs to select one of the remedies provided in paragraph 13. I would not impose joint and several liability on the CCR members when no such remedy is provided in the settlement agreement.
 APPENDIX ASSIGNMENTS OF ERROR {¶ 78} In Appeal Nos. 78157, 78158, 78159, 78299, 78301 and 78314, which were consolidated for briefing and review, the "defendant members" of the CCR present the following assignments of error:
 {¶ 79} "I. The Court of Common Pleas incorrectly held the other CCR defendants liable for GAF's unpaid share of the settlement — contrary to the clear terms of the settlement, contrary to the Producer Agreement, and contrary to fundamental fairness."
 {¶ 80} "II. The Court of Common Pleas should have held that, as a disclosed principal, GAF is alone directly liable to plaintiff under the Settlement Agreement."
 {¶ 81} In these appeals, "non-party members" of the CCR separately raise the following assignments of error:
 {¶ 82} "I. The judgment below should be reversed as to the Non-Party CCR Members because the court lacked jurisdiction to enter judgment against them."
 {¶ 83} "II. Even if the court of common pleas had jurisdiction over the Non-Party CCR Members, it erred by entering judgment against them rather than against GAF alone."
 {¶ 84} In Appeal Nos. 80083, 80332, and 80673, which were also consolidated for briefing and review, the appellants, referring to themselves as "Eleven Appellant Companies," present the following assignments of error: *Page 476 
 {¶ 85} "I. The Court of Common Pleas erred in entering judgments holding the appellants jointly and severally liability [sic] upon the Settlement Agreement, which expressly states that each appellant `shall be liable under this [contract] only for its individual share' and also bars the appellees from seeking to hold the appellants liable for other companies' unpaid contractual obligations. (February 22, 2001 Order; September 7, 2001 Order; December 14, 2001 Order.)"
 {¶ 86} "II. The Court of Common Pleas lacked jurisdiction to enter judgment on behalf of 1,842 appellees who filed suits in courts other than the court below, or to enter judgment on a settlement agreement made outside its presence, or to enter judgment against those appellants who were not defendants in the cases filed in the court. Id."
 {¶ 87} "III. The Court of Common Pleas erred in refusing to hold that the appellees' cashing of the checks sent to them in payment of the amounts due under the contract amounted to an accord and satisfaction of their claims in case numbers 80083 and 80332. (February 22, 2001 Order; September 7, 2001 Order.)"
 {¶ 88} In these appeals, the appellants submitted another brief, titled "Brief of Nine Appellant Companies", which raise the following assignments of error:
 {¶ 89} "I. The Court of Common Pleas erred in construing the contract at issue to impose joint and several liability on all appellants where the contract expressly states that each appellant `shall be liable under this [contract] only for its individual share' and also bars the appellees from seeking to hold the appellants liable for other companies' unpaid contractual obligations. (September 7, 2001 order)"
 {¶ 90} "II. The Court of Common Pleas erred in refusing to hold that the appellees' cashing of the checks sent to them in payment of the amounts due under the contract amounted to an accord and satisfaction of their claims. (Id.)"
 {¶ 91} "III. The Court of Common Pleas lacked jurisdiction to enter judgment on behalf of 757 of the appellees who filed suits in courts other the court below, and it lacked jurisdiction to enter judgment against appellants who were not defendants in the cases properly before the court. (Id.)"
 {¶ 92} "IV. The Court of Common Pleas erred in refusing to enforce the arbitration provision of the contract, which required appellees to arbitrate rather than litigate this dispute."
 {¶ 93} In Appeal No. 81576, the "Eleven Appellant Companies" present the following assignments of error:
 {¶ 94} "I. The Court of Common Pleas erred in entering judgment holding the Appellants jointly and severally liable under the Settlement Agreement, which *Page 477 
expressly states that each Appellant `shall be liable under this [contract] only for its individual share' and which also bars the Appellees from seeking to hold the Appellants liable for other companies' unpaid contractual obligations. (June 25, 2002 Order.)"
 {¶ 95} "II. The Court of Common Pleas lacked jurisdiction to enter judgment on behalf of 401 Appellees with no case pending before it; or to enter judgment on a settlement agreement made outside its presence; or to enter judgment for Appellees against Appellants that they had not sued; or to enter any judgment against I.U. North America, Inc. and C.E. Thurston  Sons, Inc., which were not defendants in any case before the court. Id."